DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-14,  in the reply filed on 10/26/21 is acknowledged.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over  Gaddy (61365577) view of Rito Palomares et al. (8178321).
addy discloses a process for obtaining a high recovery rate of a protein-containing product purified from anaerobic bacteria cells, comprising: fermenting a gaseous substrate with anaerobic bacteria cells into a fermentation liquid broth inside a fermentation vessel, wherein the fermentation liquid broth is at a first pH value [see Fig. 1, Col. 2 Lns. 22-41, Col. 4 Lns. 33-45, Col. 6 Lns. 2-9, Col. 8 Lns. 38-44, and Col. 15 Lns. 40-51); separating an amount to the fermentation liquid broth being delivered from the fermentation vessel at a starting cell concentration into a cell-free permeate solution and a cell-containing suspension containing the anaerobic bacteria cells [see Fig. 1, and Col. 4 Lns. 55-64). Gaddy fails to explicitly disclose the process comprising 1 Lns. 38-57, Col. 3 Lns. 23-31, Col. 5 Lns. 50-67, Col. 6 Lns. 1-21, and 31-49, Col. 8 Lns. 54-65, and Col. 9 Lns. 1-24). Discovering the optimum or workable first protein recovery rate as a percentage of a protein concentration (grams per liter) of the protein-containing product divided by the starting cell concentration (grams per liter); and fractionating the homogenate into a first protein-containing portion at a second protein recovery rate and a protein-containing cell debris portion at a third protein recovery rate involves only routine skill in the art, for the purpose of rupturing the 1 Lns. 38-57, Col. 3 Lns. 23-31, Col. 5 Lns. 50-67, Col. 6 Lns. 1-21, and 31-49, Col. 8 Lns. 54-65, and Col. 9 Lns.
1-24).  Rito teaches that it is known in the art to recover proteins from a bioreactor by adjusting the pH to a pH n the recited range for isoelectric precipitation of proteins [see Fig. 1, Col. 1 Lns. 38-57, Col. 3 Lns. 23-31, Col. 6 Lns. 31-49, and 60-67]
"[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); >see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.");< ** In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of  the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck  & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989);   In re 1, Col. 1 Lns. 38-57, Col. 3 Lns. 23-31, Col. 6 Lns. 31-49, and 60-67, and Col. 7 Lns. 31-62). Rito teaches that it is known in he art to recover proteins from a bioreactor by using one or more of the recited pH adjusting agents for isoelectric precipitation of proteins see Fig. 1, Col. 1 Lns. 38-57, Col. 3 Lns. 23-31, Col. 6 Lns. 31-49, and 60-67, and Col. 7 Lns. 31-62). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the pH of the process with the recited pH adjusting agents to precipitate protein from the fermentation broth, and thereby separating an effective amount of protein from
the anaerobic bacteria cells [Rito Fig. 1, Col. 1 Lns. 38-57, Col. 3 Lns. 23-31, Col. 6 Lns. 31-49, and 60-67, and Col. 7 Lns. 31-62).
Gaddy fails to explicitly disclose the process, wherein one or more pH-adjusting agents to the cell-containing suspension is added prior to or after the rupturing the cell membranes of the anaerobic bacteria cells, however Rito teaches that it is known in the art to recover protein from a bioreactor by adding a pH adjusting agent for isoelectric precipitation of proteins after rupturing cell membranes to liberate protein [see Fig. 1, Col. 1 Lns. 38-57, Col. 3 Lns. 23-31, Col. 5 Lns. 50-67, and Col. 6 Lns. 1-37). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Gaddy with the teaching of Rito, since where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable adding one or more pH-
Applicant is directed to pages 12-13 of KSR v Teleflex (500 US 398 2007) “ … the Court has held that a “patent for a combination which only unites old elements with no change in their respective functions . . . obviously withdraws what is already known in the same field or a different one(emphasis added). If a person of ordinary skill can implement a predictable variation, §103 likely bars its patentability. For the same reason, if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill.”  

	Accordingly, the claimed invention was prima facie obvious to one of ordinary 
skill in the art at the time the invention was made especially in the absence of evidence 
to the contrary.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAINE LANKFORD whose telephone number is (571)272-0917. The examiner can normally be reached M-Th 8-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BLAINE LANKFORD
Examiner
Art Unit 1657



/BLAINE LANKFORD/Primary Examiner, Art Unit 1657